UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 95-30129
                          Summary Calendar


               IN THE MATTER OF:   MAURINE F. ROOHANI,

                                                            Debtor.

                        MAURINE F. ROOHANI,

                                                          Appellee,

                               versus

             LOUISIANA STUDENT FINANCIAL ASSISTANCE
           COMMISSION and LOUISIANA OFFICE OF STUDENT
                      FINANCIAL ASSISTANCE,

                                                         Appellants.




          Appeal from the United States District Court
              for the Eastern District of Louisiana
                           (94-CV-3649)
                       ( July 13, 1995    )

Before KING, JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*
     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself; and as a result thereof

have concluded that the findings and conclusions of the bankruptcy

judge in his memorandum opinion of July 19, 1994, which has been

    *
      Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
affirmed by the district court on appeal by its Order of January 3,

1995, are not clearly erroneous and the judgment of the district

court is therefore AFFIRMED.




wjl\opin\95-30129.opn
hrd                             2